                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

THOMAS BAKER                                                                                     PLAINTIFF


         v.                                      CIVIL NO. 18-2142


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                         MEMORANDUM OPINION

         Plaintiff, Thomas Baker, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial

review, the Court must determine whether there is substantial evidence in the administrative

record to support the Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his current application for DIB on September 3, 2015,

alleging an inability to work since May 3, 2014, due to bilateral L-5 spondylosis, chronic low

back pain, asthma, high blood pressure, and irritable bowel syndrome. (Tr. 323, 436). An

administrative hearing was held on February 6, 2017, at which Plaintiff appeared with

counsel and testified. (Tr. 280-306).

         By written decision dated November 1, 2017, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe.


1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                             1
(Tr. 53). Specifically, the ALJ found Plaintiff had the following severe impairments:

degenerative disc disease (disorder of the back-discogenic and degenerative), asthma, anxiety

disorder, affective disorder and obesity. However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

P, Regulation No. 4. (Tr. 54). The ALJ found Plaintiff retained the residual functional

capacity (RFC) to:

       perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant
       can occasionally climb ramps, stairs, ladders, ropes and scaffolds. He can
       occasionally balance, stoop, kneel, crouch and crawl. The claimant must
       avoid concentrated exposure to extreme heat and cold, wetness, humidity,
       fumes, odors, dust, gases and poorly ventilated areas. He is able to perform
       work where interpersonal contact is incidental to the work performed. The
       complexity of tasks is learned and performed by rote, few variables and little
       judgment. Supervision required is simple, direct and concrete.

(Tr. 55). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as a document preparer, an addresser, and a pari-mutual ticket checker. (Tr. 62).

       Plaintiff then requested a review of the hearing decision by the Appeals Council,

which after reviewing additional evidence submitted by Plaintiff denied that request on July

26, 2018. (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before

the undersigned pursuant to the consent of the parties. (Doc. 8). Both parties have filed

appeal briefs, and the case is now ready for decision. (Docs. 15, 16).

       This Court's role is to determine whether the Commissioner's findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. The ALJ's

decision must be affirmed if the record contains substantial evidence to support it. Edwards

                                              2
v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

record that supports the Commissioner's decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary

outcome, or because the Court would have decided the case differently. Haley v. Massanari,

258 F.3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily

affirming ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 23rd day of July 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
